           Case 1:21-cv-07546-LTS Document 4 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KWAME SURPRIS,

                             Plaintiff,
                                                                    21-CV-7546 (LTS)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEES
WHITE PLAINS POLICE DEPARTMENT;                          OR AMENDED IFP APPLICATION
PRYATT-CASTRO, LILLIAN,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff states that he is unemployed but does not answer the questions

asking for his last date of employment and his gross monthly wages at the time. He further

indicates that he has no other sources of income, but he does not answer the question asking how

he pays his living expenses. Plaintiff also fails to answer the questions asking whether he: (1) has

any money in cash or in a checking or savings account; (2) has any assets, and if so, their value;

(3) has any expenses, debts, or other financial obligations, and, if so, their value; or

(4) financially supports anyone else and, if so, the amount of support provided. Because Plaintiff

failed to fully answer the questions about his financial status, the Court does not have sufficient

information concerning his ability to pay the filing fees.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$402.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP
            Case 1:21-cv-07546-LTS Document 4 Filed 09/21/21 Page 2 of 2




application, it should be labeled with docket number 21-CV-7546 (LTS), and address the

deficiencies described above by providing facts to establish that he is unable to pay the filing

fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1). If the Court finds that Plaintiff

possesses the funds to pay the fees, he may be required to do so.

         No summons shall issue at this time. If Plaintiff complies with this order, the case shall be

processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply

with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     September 21, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  2
